[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________           FILED
                                                  U.S. COURT OF APPEALS
                               No. 09-14331         ELEVENTH CIRCUIT
                                                        APRIL 4, 2011
                           Non-Argument Calendar
                                                         JOHN LEY
                         ________________________
                                                          CLERK

                     D. C. Docket No. 99-00004-CR-5-RS


UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                    versus

PHYNERRIAN Q. MANNING,

                                                           Defendant-Appellant.

                         ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                                (April 4, 2011)

Before EDMONDSON, PRYOR, and BLACK, Circuit Judges.



PER CURIAM:

     Phynerrian Q. Manning appeals the district court’s judgment revoking his
supervised release and imposing a 33-month sentence. Reversible error has been

shown; we vacate and remand for additional proceedings.

      Manning served a 120-month sentence of imprisonment for a drug

trafficking offense. After serving his sentence, he began an eight-year term of

supervised release. Two years into the supervised release term, Manning’s

probation officer filed a petition alleging that Manning had violated the conditions

of his supervised release by (1) possessing cocaine base with intent to distribute, a

felony in violation of Fla. Stat. § 893.13; (2) failing to notify the officer ten days

before a change in his residence; and (3) testing positive for cocaine.

      Manning admitted the second and third violations, but denied that he

possessed cocaine base with intent to distribute. The court conducted a hearing on

this issue. And after hearing testimony from both sides, the court concluded that

the government had proved, by a preponderance of the evidence, that Manning had

possessed cocaine base and, therefore, had violated his supervised release.

      On appeal, Manning argues that the district court abused its discretion in

revoking his supervised release because the court made insufficient factual findings

to support its decision. Manning contends that the court’s general conclusion that

the government met its burden did not comport with due process. We review for

an abuse of discretion a district court’s revocation of supervised release. United



                                            2
States v. Frazier, 26 F.3d 110, 112 (11th Cir. 1994).

       “Under 18 U.S.C. § 3583(e), a district court may, upon finding by a

preponderance of the evidence that a defendant has violated a condition of

supervised release, revoke the term of supervised release and impose a term of

imprisonment after considering certain factors set forth in 18 U.S.C. § 3553(a).”

United States v. Sweeting, 437 F.3d 1105, 1107 (11th Cir. 2006). Here, Manning’s

commission of a state controlled substance offense punishable by a term of

imprisonment exceeding one year constituted a Grade A violation; and for a Grade

A violation, revocation of supervised release is mandatory. See U.S.S.G. §§

7B1.1(a)(1), 7B1.3(a)(1). So, the district court’s finding that Manning possessed

cocaine base obligated the court to revoke his supervised release.1

       We agree with Manning -- and the government concedes -- that the district

court’s statement of reasons was insufficient to revoke his supervised release. Due

process requires the district court to state “the reasons for the revocation of

supervised release and the evidence the decision maker relied upon.” See United

States v. Copeland, 20 F.3d 412, 413 (11th Cir. 1994). And “general conclusory



       1
         For Manning’s other violations -- which were Grade C violations -- the district court had
discretion to revoke supervised release. See U.S.S.G. §§ 7B1.1(a)(3), 7B1.3(a)(2). But
Manning’s admission to these violations did not control the court’s revocation and sentencing
decision, as “the grade of the violation [was] determined by the violation having the most serious
grade.” See U.S.S.G. § 7B1.1(b).

                                                3
reasons . . . do not meet [the] due process requirement that the revoking judge state

the factual findings and the reasons relied upon for revocation.” United States v.

Lacey, 648 F.2d 441, 445 (5th Cir. 1981).

       Here, the district court stated only that, after having considered the evidence,

it concluded that Manning violated the terms of his supervision. This conclusory

statement, devoid of any specific reference to the facts or evidence in the case, is

inadequate to satisfy due process, particularly in the light of the conflicting

testimony between Manning and a government witness.2

       Therefore, we remand for the limited purpose of allowing the district court

to set forth its reasoning for concluding that the government proved the violation

and for revoking Manning’s supervised release.

       VACATED AND REMANDED.




       2
         The government witness testified that Manning had sold her cocaine which she, in turn,
sold to someone else. The witness also admitted, on cross-examination, that she initially told
police that Manning had nothing to do with the cocaine she had sold. Manning testified that he
had delivered clothes, not drugs, to the witness’s house on the night in question.

                                               4